Poffenbarger, Judge,
(dissenting:)
Not regarding this case as being within the principle announced in Mosser v. Moore, 56 W. Va. 478, nor as differing from the numerous cases in which tax deeds have been upheld against irregularities, I am unable to concur in the decision. The sale list in Mosser v. Moore, which presumably followed the delinquent list on which it was founded, did not describe or mention any particular land as the subject of the sale. The spaces provided in the form of the list for the quantity,location and description of the land, reported as sold, were all blank. *663While the report of sales may have been sufficient as to the lands of other persons, it was tantamount to no report or list at all as to the person against whose name no land was entered. In this case, there is a complete delinquent list in which the land in question is charged or entered, by its proper description. But for the piece of paste-board attached and partially covering the heading, it would be confessedly a good list. It is not defective for omission of something that should have been stated in it. It contains every entry the law required, and is therefore a perfect delinquent list. But, as the heading is obscured, there was an irregularity in it which may have mislead the owner of the property to her prejudice, and, but for the curative provisions of section 25 of chapter 30 of the Code, this would have invalidated the deed, and might even now constitute good cause for setting aside a tax sale in a suit brought for that purpose before a deed has been made. That it is an irregularity, clearly prejudicial to the owner, however, is not cause for setting aside a deed. Having permitted the deed to be executed before bringing her suit, the owner has delayed her attack upon the sale too long. The statute above referred to says: “And no irregularity, error or mistake in the delinquent list, or the return thereof, or in the affidavit'thereto, or in the list of sales filed with the clerk of the county court, or in the affidavit thereto, or in the recordation of such list or affidavit, * * * shall, after the deed is made, invalidate or affect the sale or deed.” We hold that this provision inhibits the setting aside of a deed for an irregularity, error or mistake in the delinquent list, however prejudicial to the owner it may have been. Hornage v. Imboden, 57 W. Va. 206; Hogan v. Piggott, decided at this term. The most that can be said against the delinquent list here involved is, in myr opinion, that it was, because of its irregularity and erroneousness, calculated to mislead the owner and presumably did so. I do not see how it can be said there was no list. It was possible by careful examination and inspection to see a complete list. The thing which rendered closeness of inspection necessary to do this was simply an obscuration, which could not, either in fact or law, render non-existent the list to which it was attached. Concealment or obscuration of a thing does not destroy or render it non-existent.